DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the claim recites “the third nonwoven” and is dependent on Claim 7. There is insufficient antecedent basis for this limitation, as neither Claim 7 or Claim 10 not recite a third nonwoven. Claim 10 is rendered indefinite. 
For purposes of examination Claim 10 is dependent on Claim 8, which recites “a third nonwoven.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al. (US 2010/0048082) in view of Brooker et al. (US 4,797,318) and Marshall et al. (US 8,808,594) in further view of Luan et al. (US 2006/0144410).
Regarding Claim 1, Topolkaraev teaches a biodegradable layered composite for use in personal care, health care and cleaning purposes, garments and other applications (Abstract; Paragraph 0055, 0057, 0069) comprising a nonwoven biodegradable having a first and second major surfaces, the first biodegradable layer comprising biodegradable polymeric melt-blown fibers (Abstract; Claim 36 of Topolkaraev). Topolkaraev teaches the melt-blown web can be a coform web (Paragraph 0021), which means particles are enmeshed in the biodegradable polymeric melt-blown fibers to give additional properties.
Brooker teaches forming coform meltblown fibers with activated carbon particles in SMS laminate (Abstract; Column 6, Lines 55-68). Brooker teaches activated carbon can be used to absorb gas and odors (Column 5, Lines 35-40). Marshall teaches the coform of meltblown biodegradable fibers (Column 9, Lines 50-60) with activated carbon (Column 6, Lines 8-9). Marshall teaches these coform webs can be used in wound dressings and filtering purposes and other healthcare operations. (Column 4, Lines 30-35). Thus, it would have been obvious to one with ordinary skill in the art to coform the composite of Topolkaraev with activated carbon of Brooker to provide odor absorption or filtering when use in healthcare uses, such as wound dressings.
 Luan teaches activated carbon powder for use in filtering odors (Abstract; Paragraph 0008). Luan teaches surface modifying all the activated carbon powder (Claim 1 of Luan). Luan teaches surface modifying the activated carbon powder prevents smaller carbon particles, formed during transport and manufacture, from being exuded out from the filter and contaminating the area. (Paragraph 0015). Thus, it would have been obvious to one with ordinary skill in the art to modify the surface of the carbon particles taught by Brooker and Marshall to reduce carbon particle contamination.
Regarding Claim 2, Topolkaraev teaches the meltblown fiber can comprise polylactide. (Abstract). 
Regarding Claim 3, Brooker teaches the amount of particles can range up to 60 wt%. This overlaps the claimed range of at least 60 wt%. (Column 6, Lines 55-68) Brooker teaches this range minimizes the amount of dusting (Colum 6, Lines 55-68). Thus, it would have been obvious to one with ordinary skill to use the claimed range taught by Brooker to ensure the particles do not fall out of the non-woven web. 
Regarding Claim 4, Brooker teaches the size of particles, including activated carbon, should be 50 to 150 microns. (Column 6, Lines 1-2). This overlaps the claimed range of 1 to 2000 microns. Brooker teaches this aids in processing the particles into the web. (Column 6, Lines 1-2). Thus, it would have been obvious to one with ordinary skill to use the claimed range taught by Brooker to ensure easier processing. 
Regarding Claim 5, 
Regarding Claim 6,  Brooker teaches the size of particles, including activated carbon, should be 50 to 150 microns. (Column 6, Lines 1-2). Topolkaraev teaches the melt-blown fibers can have a dimeter of 0.1 to 20 microns. (Paragraph 0048). This creates a ratio that overlaps the claimed range of 160:1 to 5:1.
Regarding Claim 7-8, Topolkaraev teaches a second spunbond fiber biodegradable layer on the first major surface and a third spunbond fiber biodegradable layer on the second major surface. (Paragraph 0055).
Regarding Claim 9, Topolkaraev teaches the fibers in the third spunbound biodegradable layer can comprise polylactide. (Paragraph 0055).
Regarding Claim 11, Topolkaraev teaches the basis weight can be 10 to 300 gsm. (Paragraph 0055). This overlaps the claimed range. 
Regarding Claim 14,  Luan teaches having all the activated carbon having this surface treatment. (Claim 1 and 37 of Luan). This lies within the claimed range.  
Regarding Claim 15, Topolkaraev teaches laminates of these nature can be stored on a roll. (Paragraph 0070). 

Claims 10 and 12 are rejected under 35 U.S.C. 103 for being unpatentable over Topolkaraev, Brooker, Marshall and Luan as applied in Claim 1 and 8, in further view of Ehret (US 5,783,504). 
Regarding Claim 10 and 12, 
Ehret teaches a laminate comprising layers of spunbond/meltblown nonwoven layers of biodegradable polymer. Ehret teaches the nonwoven portion should have thickness of 0.01 to 0.10 mm. (Column 6, Lines 25-31; Claim 8 of Ehret). This overlaps the claimed range of 10 to 3000 microns. Ehret teaches the thickness can be adjusted depending the lifetime of the film. Thus, it would have been obvious to one with ordinary skill in the art at the time of invention to use the claimed range taught by Ehret for the layers’ thickness and optimize the thickness within the claimed range depending on how long the composite should last in use. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/Michael Zhang/Primary Examiner, Art Unit 1781